Citation Nr: 0815507	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  05-22 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cancer of the larynx as 
a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1961 to 
March 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for 
cancer of the larynx.

The veteran appeared before the undersigned for a hearing in 
February 2008.  The transcript has been associated with the 
claims file.


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam during the Vietnam 
War.

2.  The veteran was not exposed to herbicides.


CONCLUSION OF LAW

Service connection for cancer of the larynx, to include as 
due to Agent Orange exposure, is not established.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.313 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed in 38 C.F.R. § 
3.309(e), shall be presumed to have been exposed during such 
service to an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during that service.  See 38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to Agent Orange during active 
military, naval, or air service, certain diseases, including 
respiratory cancers such as cancer of the larynx, shall be 
service connected if the requirements of 38 C.F.R. § 3.307(a) 
are met, even if there is no record of such disease during 
service.  See 38 C.F.R. § 3.309(e).

Most diseases listed at 38 C.F.R. § 3.309(e), including 
respiratory cancers, must have become manifest to a degree of 
10 percent or more at any time after service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

In this case, the record shows and the veteran concedes that 
he served in the United States during the Vietnam War.  The 
veteran claims that he was exposed to Agent Orange ("AO") 
while performing his duties at Lincoln Air Force Base.  

The veteran has been diagnosed with cancer of the larynx, 
which is included in the list of diseases for which the 
Secretary of Veterans Affairs has determined is associated 
with exposure to herbicides used in the Republic of Vietnam 
during the Vietnam Era.  38 C.F.R. §§ 3.307(d), 3.309(e).

The veteran's service records are negative for exposure to AO 
and his service medical records are negative for any 
treatment or diagnosis of respiratory diseases, which weigh 
against his claim for direct or presumptive service 
connection.

The first indication that the veteran suffered a respiratory 
disease was noted in private medical records dated 1993.  
However, the 1993 medical records failed to provide an 
opinion linking the cancer of the larynx to service or a 
service related condition.  

The Board thoroughly reviewed all other medical records 
within the claims file; however, no nexus opinions were 
provided linking the veteran's cancer of the larynx to 
service or indicating that such a link exists, weighing 
against a claim for direct service connection.

At the hearing before the undersigned, the veteran stated 
that he was exposed to AO while stationed at the Lincoln Air 
Force Base in Lincoln, Nebraska.  He testified that on one 
occasion he was ordered to clean the interior of two aircraft 
that had flown in from Vietnam.  The veteran stated that the 
aircraft had been involved in transporting AO.  He also 
indicated that while he did not clean the outside of the 
aircraft, the servicemen washing the exterior caused AO 
tainted water to come into contact with the veteran.  He 
stated that he was soaked after cleaning the aircraft and 
that some of the AO got into his eyes.  He also inhaled the 
fumes.

The veteran's written statement, dated April 2007, indicates 
that he was exposed to AO while cleaning a C-135 aircraft in 
approximately September 1963 while stationed in Lincoln, 
Nebraska.

In the substantive appeal, VA Form 9, the veteran indicated 
that he was exposed to AO while washing down a C-135 
aircraft.  The veteran said he was responsible for sweeping 
and washing the cargo bay, including pallets.  He further 
stated that he could see AO in the planes' cargo area.

Upon investigation, it appears that the Department of Defense 
has no record of use, testing or storage of herbicides at 
Lincoln Air Force Base or elsewhere in Nebraska.  

Importantly, also noted in the claims file is that the C-135 
aircraft were used as fuel tankers and reconnaissance 
aircraft, not for spraying or transport of AO.  It appears 
that the C-123 aircraft was involved in the spraying of AO.  

Based upon the evidence, the Board cannot find that the 
veteran is entitled to presumptive service connection for his 
cancer of the larynx. 

Further, the Board finds that the factual evidence in this 
case provides evidence against a finding that the veteran was 
exposed to AO during his service, and this exposure caused 
his disability.  Simply stated, the Board finds that the 
veteran was not exposed to AO during his service.  The 
evidence cited above is found to outweigh his statements to 
the VA. 

The veteran did not serve in Vietnam and no credible evidence 
has been provided corroborating the veteran's claim that he 
was exposed to AO while stationed at Lincoln Air Force Base.  
In fact, the Board has evidence against such a finding that 
is found to outweigh the veteran' statements to the VA.  
Accordingly, the Board cannot find that the veteran was 
exposed to AO; therefore his claim for service connection 
based upon exposure to herbicides is denied.

In addition, the evidence fails to support direct service 
connection between the veteran's cancer of the larynx and 
service.  No medical opinions state, suggests, or indicates 
that the condition is related to service or a service related 
condition.  Accordingly, the Board finds that the veteran's 
claim for service connection on a direct basis is denied.  

Even if the Board were to find some very limited exposure to 
AO during his service many years ago, the Board must find 
that the service and post-service medical record provides 
evidence against this claim, outweighing the veteran's 
statements, clearly indicating a disorder that began many 
years after service with no connection to service. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction, or regional office (RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in April 2004 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no evidence was provided establishing that the 
veteran's cancer of the larynx occurred in service or 
manifested during an applicable presumption period; nor was 
evidence provided indicating that the cancer is associated 
with the veteran's service or with another service-connected 
disability.  Therefore, a VA examination is not required.  In 
any event, the Board finds that there is sufficient competent 
medical evidence of record to make a decision on the claim as 
any medical opinion would have to be based on the service and 
post-service medical records and those records provide 
evidence against this claim, clearly indicating a disorder 
without connection to service. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private medical records.  The veteran 
submitted statements and was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for cancer of the larynx as a result of 
exposure to herbicides is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


